      Case 1:20-cv-03162-DLC Document 43 Filed 09/09/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X           20 MDL NO. 2946
                                         :                (DLC)
 IN RE INCLUSIVE ACCESS COURSE MATERIALS :
 ANTITRUST LITIGATION                    :            Related to all
                                         :               matters
 --------------------------------------- X
                                                           ORDER

DENISE COTE, District Judge:

     The Court having conducted a pretrial conference on

September 3, 2020 to address the motions for appointment of lead

counsel in the MDL class actions brought against McGraw Hill,

LLC; McGraw-Hill Global Education Holdings LLC; Pearson

Education, Inc.; Cengage Learning, Inc.; Educational Publishers

Enforcement Group; Barnes & Noble College Booksellers LLC;

Barnes & Noble Education, Inc.; and Follett Higher Education

Group (“Defendants”), it is hereby

     ORDERED as follows:

I. LEAD PLAINTIFFS’ COUNSEL

     1. Radice Law Firm, PC and Hagens Berman Sobol Shapiro LLP
        shall serve as Co-Lead Counsel for the Student Purchaser
        Plaintiffs.

     2. Steckler Gresham Cochran PLLC and Thompson Coburn LLP
        shall serve as Co-Lead Counsel for the Independent
        Collegiate Retailer Plaintiffs.
       Case 1:20-cv-03162-DLC Document 43 Filed 09/09/20 Page 2 of 5




II.   CAPTIONS

      Every pleading filed in the Student Purchaser Plaintiffs

class action, and in any separate action consolidated with it,

shall bear the following two captions:



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 IN RE INCLUSIVE ACCESS COURSE      :                MASTER FILE NO.
 MATERIALS ANTITRUST LITIGATION     :             20 MDL NO. 2946 (DLC)
                                    :
 -----------------------------------:
 This Document relates to:          :
                                    :
 20cv6314                           :
                                    :
 -----------------------------------X



      Every pleading filed in the Independent Collegiate Retailer

Plaintiffs class action, and in any separate action consolidated

with it, shall bear the following two captions:



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 IN RE INCLUSIVE ACCESS COURSE      :                MASTER FILE NO.
 MATERIALS ANTITRUST LITIGATION     :             20 MDL NO. 2946 (DLC)
                                    :
 -----------------------------------:
 This Document relates to:          :
                                    :
 20cv6339                           :
                                    :
 -----------------------------------X



                                     2
       Case 1:20-cv-03162-DLC Document 43 Filed 09/09/20 Page 3 of 5




III. CURRENTLY FILED AND TRANSFERRED ACTIONS

  1. The class actions which have arrived on this Court’s docket
     as of the date of this Order are consolidated with the two
     above-identified class actions according to the claims made
     in those actions.

  2. When a class action that relates to the same subject matter
     as either of the two above-identified class actions or any
     individual action that relates to the subject matter of
     either of the two above-identified class actions is
     hereafter filed in or transferred to this Court and
     assigned to the undersigned, it shall be consolidated with
     this MDL action and where appropriate the two above-
     identified class actions (provided that any case
     transferred to this Court solely for pretrial proceedings
     shall be consolidated only to that extent absent further
     order of this Court), and the Clerk of Court shall:

        a. File a copy of this Order in the separate file for
           such action.

        b. Make an appropriate entry in the Docket.

  3. The Clerk shall maintain a separate file for each of the
     consolidated actions and filings shall be made therein in
     accordance with the regular procedures of the Clerk of this
     Court except as modified by this Order.

  4. The Court requests the assistance of counsel in calling to
     the attention of the Clerk the filing or transfer of any
     case which might properly be consolidated with this action.

  5. When an action that relates to the same subject matter as
     this MDL action is hereafter filed in or transferred to
     this Court and assigned to the undersigned, the filing
     party shall use the origin code 8 on its civil cover sheet.

IV.   APPLICATION OF THIS ORDER

  1. This Order applies to each action assigned to the
     undersigned alleging claims similar to those set forth in
     this MDL litigation against the Defendants.

  2. This Order shall apply to each such case which is currently
     pending before the undersigned and which is subsequently


                                     3
        Case 1:20-cv-03162-DLC Document 43 Filed 09/09/20 Page 4 of 5




       filed in or transferred to this Court unless a party
       objecting to the consolidation of that case or to any other
       provision of this Order serves an application for relief
       from this Order or from any of its provisions within ten
       (10) days after the filing of this Order or the date that
       the case arrives on the undersigned’s docket, whichever is
       later.

     3. The provisions of this Order shall apply to such actions
        pending the Court’s ruling on the application for relief.

     4. Unless a plaintiff in a subsequently filed or transferred
        case is permitted by the Court to use a separate complaint,
        Defendants shall not be required to answer, plead or
        otherwise move with respect to that complaint in any such
        case.

     5. If a plaintiff in any such case is permitted to use a
        separate complaint, each Defendant shall have thirty (30)
        days from the date the Court grants such permission within
        which to answer, plead or otherwise move with respect to
        any such complaint.

V.     SCHEDULE

     1. The Student Purchaser Plaintiffs and Independent Collegiate
        Retailer Plaintiffs shall each file their consolidated
        amended complaints for their respective actions and any
        actions consolidated with their respective actions on or
        before October 16, 2020. Defendants shall file an answer
        to the consolidated amended complaints or a motion to
        dismiss the consolidated amended complaints by December 4.

     2. Pending filing and service of the two consolidated amended
        complaints, Defendants shall have no obligation to move,
        answer, or otherwise respond to any complaints in any
        action consolidated with this MDL action.

     3. If a motion to dismiss either of the two consolidated
        amended complaints is filed, the Student Purchaser
        Plaintiffs and Independent Collegiate Retailer Plaintiffs
        shall file a letter by December 11, 2020 indicating a
        desire to further amend their complaints in response to the
        motion. It is unlikely that the Student Purchaser
        Plaintiffs and Independent Collegiate Retailer Plaintiffs
        will be granted any further opportunities to amend. Any
        second consolidated amended complaints must be filed by


                                      4
         Case 1:20-cv-03162-DLC Document 43 Filed 09/09/20 Page 5 of 5




     December 18. If the Student Purchaser Plaintiffs and
     Independent Collegiate Retailer Plaintiffs elect to further
     amend, any Defendant shall file its motion to dismiss on or
     before January 22, 2021. The plaintiffs shall file their
     oppositions to the motions by February 19. Defendants
     shall file their replies on or before March 5.

  4. The parties shall supply the Court with one courtesy copy
     of their motion papers at the time the papers are served.

Dated:       New York, New York
             September 8, 2020


                                    __________________________________
                                              DENISE COTE
                                       United States District Judge




                                       5
